DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "light with a wavelength in the second wavelength interval" in lines 2-3. Claim 1 recites “light with a wavelength in a second wavelength interval” in line 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 4 will be read as “the light with the wavelength in the second wavelength interval”. 
 Claim 6 recites "light with a wavelength in the second wavelength interval" in line 2. Claim 1 recites “light with a wavelength in a second wavelength interval” in line 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 6 will be read as “the light with the wavelength in the second wavelength interval”. 
Claim 6 recites "light with a wavelength in the first wavelength interval" in line 3. Claim 1 recites “light with a wavelength in a first wavelength interval” in lines 2-3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 6 will be read as “the light with the wavelength in the first wavelength interval”. 
	Claim 13 recites “light with a wavelength in a first wavelength interval” in line 2. Claim 13 further recites “light with a wavelength in the first wavelength interval”  in lines 7-8 and 11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitations in lines 7-8 and 11 will be read as “the light with the wavelength in the first wavelength interval”.
	Claim 13 recites “light with a wavelength in a second wavelength interval” in lines 3-4. Claim 13 further recites “light with a wavelength in the second wavelength interval”  in lines 8-9 and 11-12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 8-9 and 11-12 will be read as “the light with the wavelength in the second wavelength interval”.
	Claims 14-15 are rejected by virtue of their dependence from claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,907,594 A (Muz) (cited by applicant) in view of US 2009/0177053 A1 (Merchant) (cited by applicant).
With regards to claim 1, Muz teaches or suggests a pulse oximetry device (Figs. 1-3 and Col. 1, lines 16-28 disclose an invention for determining oxygen saturation) comprising: a light emission device configured to emit light with a wavelength in a first wavelength interval and light with a wavelength in a second wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm and a light-emitting diode 16 configured to emit red light in a range of around 660 nm; The combination of light-emitting diodes 15 and 16 are being interpreted to be the light emission device), a first light detector configured to detect light with a wavelength in the first wavelength interval, but not to respond to light with a wavelength in the second wavelength interval (Col. 5, lines 13-17 and 21-23 disclose phototransistor 17 which receives infrared radiation only), and a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval (Col. 5, lines 18-23 discloses phototransistor 18 which receives both infrared radiation and red light), wherein the light emission device has a first light-emitting diode structure configured to emit light with a wavelength in the first wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm) and a second light-emitting diode structure configured to emit light with a wavelength in the second wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 16 configured to emit red light in a range of around 660 nm)
Muz fails to teach that the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip.
	In a related pulse oximeter, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEDs of Muz to incorporate the common light-emitting diode chip configuration as taught by Merchant. The motivation would have been to provide eliminate the need to calibrate out the separation distance between multiple LEDs and also reduce or eliminate additional hardware and/or software (¶ [0022] of Merchant). 

With regards to claim 4, the above combination teaches or suggests the first light detector has a filter configured to filter out light with a wavelength in the second wavelength interval (Col. 5, lines 13-17 of Muz discloses a filter 20 for blocking red component present in the radiation emanating from the tissue).

With regards to claim 7, the above combination teaches or suggests the first light-emitting diode structure and the second light-emitting diode structure are stacked on top of one another (Figs. 4A, 4B of Merchant depict the combination of first LED 28 and annular substrate or ring contact 34 being stacked on top of the combination of second LED 30 and substrate 32). 

With regards to claim 8, the above combination teaches or suggests the pulse oximetry device has a housing with an emitter cavity and a detector cavity (Fig. 2 of Muz depicts the cap 1 having an inner wall 6 which forms a housing, wherein the light-emitting diodes 15, 16 are located within a cavity in the wall 6 and the phototransistors are located within a cavity in the wall 6), the light emission device is arranged in the emitter cavity (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses light-emitting diodes 15 and 16), and the first light detector is arranged in the detector cavity (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses phototransistor 17).

With regards to claim 9, the above combination teaches or suggests the first light detector is arranged in the detector cavity (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses phototransistors 17 and 18). 

With regards to claim 10, the above combination teaches or suggests that the emitter cavity and the detector cavity are open to a common surface of the housing (Fig. 2 of Muz depicts the cavities being open to surface of inner wall 6).

With regards to claim 13, Muz teaches a method of operating a pulse oximetry device (Col. 5, line 57 to Col. 6, line 53) comprising: emitting light with a wavelength in a first wavelength interval with a first light-emitting diode structure (Col. 5, lines 59-61 disclose light emitting diode 15 emitting infrared radiation; Col. 5, lines 3-6 depict light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm) and simultaneously emitting light with a wavelength in a second wavelength interval with a second light-emitting diode structure (Col. 5, lines 59-61 and Col. 5, lines 7-9 disclose the simultaneous emission of red light from light-emitting diode 16; Col. 5, lines 3-6 disclose light-emitting diode 16 being configured to emit red light in a wavelength range of around 660 nm); recording a first measurement signal with a first light detector configured to detect light with a wavelength in the first wavelength interval, but not to respond to light with a wavelength in the second wavelength interval (Col. 5, line 61 to Col. 6, line 22 disclose phototransistor 17 recording signals indicative of the infrared radiation only); recording a second measurement signal with a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval (Col. 5, line 61 to Col. 6, line 22 disclose phototransistor 18 recording signals indicative of the infrared radiation and red light), and calculating an oxygen saturation from the first measurement signal and the second measurement signal (Col. 6, lines 30-45).
Muz fails to teach that the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip.
	In a related pulse oximeter, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEDs of Muz to incorporate the common light-emitting diode chip configuration as taught by Merchant. The motivation would have been to provide eliminate the need to calibrate out the separation distance between multiple LEDs and also reduce or eliminate additional hardware and/or software (¶ [0022] of Merchant). 

With regards to claim 14, the above combination teaches or suggests that a difference signal is formed from a difference of the first measurement signal and the second measurement signal (Col. 6, lines 30-35), and the oxygen saturation is calculated from the first measurement signal and the difference signal (Col. 6, lines 43-45).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 1 above, and further in view of US 2006/0129204 A1 (Pless) (cited by applicant).
With regards to claim 2, Muz further teaches that the light-emitting diode 15 emits infrared radiation in a range of 800 to 940 nanometers and light-emitting diode 16 emits red light in a wavelength range of around 660 nm (Col. 5, lines 3-6). 
The combination fails to teach or suggest the first wavelength interval and the second wavelength interval do not overlap one another.
In a related pulse oximetry device, Pless teaches that two wavelength ranges that may be used for pulse oximetry include a red of 600-750 nm and an infrared of 850-100 nm (¶ [0101]), wherein the ranges do not overlap. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wavelength ranges of the Muz with the ranges of 600-750 nm and 850-1000 nm as taught by LeBoeuf so that the first wavelength interval and the second wavelength interval do not overlap one another. Because both wavelength ranges are capable of being used for pulse oximetry, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 3, the above combination teaches or suggests that the first wavelength interval or the second wavelength interval is below a wavelength of 810 nm, and the other wavelength interval is a wavelength above 810 nm (¶ [0101] of Pless discloses ranges of 600-750 nm and 850-1000 nm).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 1 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).
With regards to claim 6, the above combination is silent with regards whether the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval with a power that is at least four times as high.
In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
	It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED emitters of the above combination to incorporate that the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval as taught by Saylor. The motivation would have been to compensate for the higher penetration rate of IR radiation by providing less power to the IR emitter. 
The difference in the power between the light in the second wavelength interval and the light in the first wavelength interval is dependent on the desired penetration rates of the different lights.  As such, the difference in power is a results-effective variable that would have been optimized through routine experimentation based on the desired penetration rates of the different lights.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power of the emitted light of the second wavelength interval such that it is at least four times higher than the power of the emitted light of the first wavelength interval. See MPEP 2144.05 (II) (A).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 8 above, and further in view of US 2010/0056887 A1 (Kimura) (cited by applicant).
With regards to claim 11, the above combination fails to teach that a wall of the emitter cavity forms an optical reflector. 
In a related emission sensor device, Kimura teaches a wall of the emitter cavity forms an optical reflector (Fig. 2 and ¶ [0077]: see reflecting mirrors 130 in relation to laser diode 120). It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter cavity of the above combination to incorporate that it is lined with reflecting mirrors as taught by Kimura. The motivation would have been to provide structure so that the emitted light is reflected and/or deflected towards the measured sample. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 8 above, and further in view of US 6,549,795 B1 (Chance) (cited by applicant).
With regards to claim 12, the above combination fails to teach that the housing has a further emitter cavity in which a further light emission device is arranged. 
In a related oximetry device, Chance teaches a housing that has a further emitter cavity in which a further light emission device is arranged (Fig. 7: one of the cavities in which one of the sources 100 is contained also see Col. 3, lines 26-48).  
It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the above combination to incorporate that the housing has a further emitter cavity in which a further light emission device is arranged as taught by Chance. The motivation would have been to improve light penetration through the measured tissue and/or to measure more tissue. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 13 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).
With regards to claim 13, the above combination is silent with regards whether the light with a wavelength in the second wavelength interval is emitted with a higher power than light with a wavelength in the first wavelength interval with a power that is at least four times as high.
In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
	It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED emitters of the above combination to incorporate that the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval as taught by Saylor. The motivation would have been to compensate for the higher penetration rate of IR radiation by providing less power to the IR emitter. 
The difference in the power between the light in the second wavelength interval and the light in the first wavelength interval is dependent on the desired penetration rates of the different lights.  As such, the difference in power is a results-effective variable that would have been optimized through routine experimentation based on the desired penetration rates of the different lights.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power of the emitted light of the second wavelength interval such that it is at least four times higher than the power of the emitted light of the first wavelength interval. See MPEP 2144.05 (II) (A).
Response to Arguments
Claim rejections under 35 U.S.C. §112(b)
	Claims 4, 6, and 13-15 are rejected under 35 U.S.C. 112(b) for reciting limitations with unclear relationships. The claim rejections were raised in the Non-Final Rejection of 03/30/2022, but they were not addressed by amendment or argument. Therefore the rejections are maintained.

Double Patenting
	In view of the amendments to the claims filed 05/10/2022 and the terminal disclaimer, the double patenting rejections were withdrawn.
	
Claim rejections under 35 U.S.C. §103
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
The Applicant asserts “Merchant discloses in para. [0027] that the LED unit 18 comprises a first LED 28 coupled to an angular substrate or ring contact 34 and a second LED 30 disposed on a substrate 32. This means that the first LED 28 and the second LED 30 are two separate chips.” This argument is not persuasive. Merchant discloses the first LED 28 is coupled to an angular substrate or ring contact 34. Therefore, the embodiment disclosed in ¶ [0027] of Merchant encompasses an LED 28 coupled to a ring contact which are on top of LED 30 on a substrate 32, and all of the components are provided on a single substrate 32. Therefore, the embodiment disclosed in ¶ [0027] can be considered to be a common light-emitting diode chip. 
Additionally, Merchant discloses an alternative embodiment in Figs. 6A-C and ¶ [0029] which comprise LED 58 and 60 on a single contact pad or substrate 62. This unit is also a common light-emitting diode chip. Merchant further discloses coaxial LED unit 18 in Fig. 7A which is comprised of LEDS 70, 72, and 74, coupled to ring contacts 78, and the stack of LEDS is then disposed on a single substrate 82. This unit is also a common light-emitting diode chip. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792